Citation Nr: 0609919	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
finger amputation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded in March 2005 for evidentiary 
considerations.  As discussed more fully below, remand of the 
case is again required.


REMAND

In his substantive appeal dated in June 2003, the veteran 
requested a hearing before a member of the Board at the 
regional office (RO), and thereafter agreed to accept a 
videoconference hearing in satisfaction of this request.  
That hearing was conducted in December 2004 before a Veterans 
Law Judge who is no longer employed by the Board.  As a 
consequence, the Board sent a March 2006 letter to the 
veteran advising him that he had a right to another Board 
hearing if he chose to exercise that right.  In March 2006, 
the Board received a signed statement from the veteran in 
which the veteran advised the Board that he wanted to attend 
a videoconference hearing before another Veterans Law Judge.  

Therefore, the Board finds that it has no alternative but to 
remand this case so that the veteran can be afforded with a 
new videoconference hearing before the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a videoconference hearing 
at the RO before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


